Exhibit 10.2

 

LOGO [g399300g56c89.jpg]

Line of Credit Note

(Facility A)

$12,000,000.00

Date: August 31, 2012

Promise to Pay. On or before September 1, 2014, for value received, Neogen
Corporation, a Michigan corporation (the “Borrower”) promises to pay to JPMorgan
Chase Bank, N.A. (the “Bank”), or order, in lawful money of the United States of
America, the sum of Twelve Million and 00/100 Dollars ($12,000,000.00) or so
much thereof as may be advanced and outstanding, plus interest on the unpaid
principal balance as provided below.

Variable Interest Rate. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the LIBOR Rate (the “Index”).
“LIBOR Rate” shall mean the offered rate for U.S. Dollar deposits of not less
than $1,000,000.00 for a period of time equal to each Interest Period as of
11:00 A.M. City of London, England time two London Business Days prior to the
first date of each Interest Period of this Note as shown on the display
designated as “British Bankers Assoc. Interest Settlement Rates” on the Reuters
Screen (“Reuters”) LIBOR01 Page, or such other page or pages as may replace such
pages on Reuters for the purpose of displaying such rate. Provided, however,
that if such rate is not available on Reuters then such offered rate shall be
otherwise independently determined by the Bank from an alternate, substantially
similar independent source available to the Bank or shall be calculated by the
Bank by a substantially similar methodology as that theretofore used to
determine such offered rate in Reuters. “London Business Day” means any day
other than a Saturday, Sunday or a day on which banking institutions are
generally authorized or obligated by law or executive order to close in the City
of London, England. Each change in the rate to be charged on this Note will
become effective without notice on the commencement of each Interest Period
based upon the Index then in effect. “Interest Period” means each consecutive
one month period (the first of which shall commence on the date of this Note)
effective as of the first day of each Interest Period and ending on the last day
of each Interest Period, provided that if any Interest Period is scheduled to
end on a date for which there is no numerical equivalent to the date on which
the Interest Period commenced, then it shall end instead on the last day of such
calendar month. The interest rate to be applied to the unpaid principal balance
of this Note will be at a rate equal to the Index, plus 1.00% per annum. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law.

Prepayment. Borrower may pay without fee all or a portion of the principal
amount owed hereunder earlier than it is due. All prepayments shall be applied
to the indebtedness in such order and manner as Lender may from time to time
determine in its sole discretion.

Interest After Default. So long as an event of default under Section 7.1 of the
Credit Agreement has occurred and has not been waived by the Bank, whether or
not the Bank elects to accelerate the maturity of this Note because of such
event of default, all loans outstanding under this Note shall, if permitted
under applicable law, bear interest at a per annum rate equal to the Index plus
four percent (4.00%) per annum from the date the Bank elects to impose such
rate. The interest rate will not exceed the maximum rate permitted by applicable
law.

Notice and Manner of Borrowing. The Borrower shall give the Bank written notice
(effective upon receipt) of the Borrower’s intent to draw down an advance under
this Note no later than 2:00 p.m., Eastern time, on the date of disbursement.
The Borrower’s notice must specify: (a) the disbursement date and (b) the amount
of each advance. By the Bank’s close of business on the disbursement date and
upon fulfillment of the conditions set forth herein and in any other of the
Related Documents, the Bank shall disburse the requested advance in immediately
available funds by crediting the amount of such advances to the Borrower’s
account with the Bank.

Payments. Interest accrued and unpaid on the principal balance outstanding on
this Note and the Replaced Note (as defined below) shall be paid monthly on the
1st day of each month, beginning September 1, 2012. All outstanding principal
and interest is due and payable in full on September 1, 2014.



--------------------------------------------------------------------------------

Bank Records. The Bank shall, in the ordinary course of business, make notations
in its records of the date and amount of each loan hereunder, the applicable
interest rate, the amount of each payment on the loans, and other information.
Such records shall, in the absence of manifest error, be conclusive as to the
outstanding principal balance of this Note and applicable interest rate.

Obligations Due on Non-Business Day. Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a LIBOR Rate Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.
“Business Day” means a day other than a Saturday, Sunday or any other day on
which national banking associations are authorized to be closed.

Matters Regarding Payment and Interest Calculation. The Borrower will pay the
Bank at the Bank’s address shown on loan account statements sent to the
Borrower, the Bank’s address shown in any payment coupon book provided to the
Borrower, or at such other place as the Bank may designate in writing. Payments
shall be allocated among principal, interest and fees at the discretion of the
Bank unless otherwise agreed or required by applicable law. Acceptance by the
Bank of any payment which is less than the payment due at the time shall not
constitute a waiver of the Bank’s right to receive payment in full at that time
or any other time. The annual interest rate for this Note is computed on a
360/365 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. The Borrower
will pay a fee to the Bank of $25.00 if the Borrower makes a payment on this
Note and the check or pre-authorized charge with the Bank is later dishonored.

Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Related Documents, the Borrower hereby
authorizes the Bank to initiate debit entries to Account Number 829459171 at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and
(3) that if a debit is not made because the above-referenced account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.

Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of 5.00% of the total payment due or $25.00, whichever is
greater, up to the maximum amount of $250.00 per late charge. The Borrower
agrees to pay and stipulates that such amount is a reasonable amount for a late
payment charge. The Borrower shall pay the late payment charge upon demand by
the Bank or, if billed, within the time specified.

Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
credit facility for a business, commercial, agricultural or similar commercial
enterprise purpose, and that no advance shall be used for any personal, family
or household purpose. The proceeds of the advances under this Note shall be used
only for the Borrower’s general corporate purposes.

Continued Validity. This Note embodies the entire agreement and understanding
between the Bank and the Borrower with respect to the subject matter hereof and
supersedes, amends, replaces and restates all prior agreements and
understandings relating to its subject matter, including but not limited to the
terms and conditions of the Line of Credit Note in the principal amount of
$10,000,000 dated September 2, 2011 but effective as of August 31, 2011 made by
the Borrower in favor of the Bank (“Replaced Note”), which replaced the Line of
Credit Note in the principal amount of $10,000,000 dated May 20, 2010 made by
the Borrower in favor of the Bank. This Note is issued in exchange and

 

-2-



--------------------------------------------------------------------------------

replacement for the Replaced Note and shall not be deemed a novation or
satisfaction of the Replaced Note, evidences the same indebtedness and
liabilities evidenced by the Replaced Note, including all principal of, and
accrued and unpaid interest on, the Replaced Note, and is entitled to no less
collateral and other security with no lesser priority than the Replaced Note.
The Borrower hereby promises to pay with the first payment of interest on this
Note all accrued and unpaid interest on the Replaced Note. All amounts
previously borrowed and outstanding under the Replaced Note shall be deemed
amounts borrowed and outstanding under this Note and the credit facility
described below in this Note.

Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any default, event of default, or any event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, the Borrower may borrow, pay down and reborrow under this Note
subject to the terms of the Related Documents.

Governing Law. This document will be governed by and interpreted in accordance
with federal law and the laws of the State of Michigan.

[The remainder of this page intentionally left blank.]

 

-3-



--------------------------------------------------------------------------------

Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is subject to that certain Credit Agreement by and
between the Borrower and the Bank, dated as of May 20, 2010, and all amendments,
restatements and replacements thereof (the “Credit Agreement”) to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loans evidenced hereby are made and are to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

    Borrower: Address:     Neogen Corporation

620 Lesher Place

Lansing, Michigan 48912

    By:   /s/                         Its:   Steven J. Quinlan      
Vice President and CFO       Printed Name                         Title    
Date Signed:           August 31, 2012

 

-4-